IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
LUIS M. SALAZAR ESPINOZA PLAINTIFF
V. CASE NO. 5:18-CV-05198
DEPUTY SELF (Badge #554);
DEPUTY COLLINS (Badge #512);
DEPUTY GRIMES (Badge #559);
DEPUTY REX (Badge #563);
DEPUTY HAWKINS (Badge #551); and
DEPUTY SIMPSON (Badge #552) DEFENDANTS

OPINION AND ORDER

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
Plaintiff proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Randall
L. Williams Correctional Facility of the Arkansas Department of Correction.

By Order (Doc. 19) entered on April 17, 2019, Plaintiff was directed to file a
response to Defendants’ summary judgment motion. The response was to be filed by
May 8, 2019. Plaintiff was advised that failure to comply with the Order “shall result” in
the dismissal of the case.

A Show Cause Order (Doc. 20) was entered on June 18, 2019, giving Plaintiff until
July 19, 2019, to show cause why this action should not be dismissed based on his failure
to comply with the Court Order directing him to file a summary judgment response by May
8, 2019. Plaintiff was advised that failure to respond to the Show Cause Order shall
result in the dismissal of this action.

To date, Plaintiff has not responded to the Show Cause Order. Plaintiff has not

sought an extension of time to comply with the Order. No mail has been returned as

1
undeliverable. The last document filed by the Plaintiff in this case was a change of
address notice on January 14, 2019.

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with an order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31
(1962)(stating that the district court possesses the power to dismiss sua sponte under
Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action
based on “the plaintiff's failure to comply with any court order.” Brown v. Frey, 806 F.2d
801, 803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local
Rules for the Eastern and Western Districts of Arkansas requires parties appearing pro
se to monitor the case, and to prosecute or defend the action diligently.

Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is
DISMISSED WITHOUT PREJUDICE based on Plaintiffs failure to prosecute this case,

his failure to obey the order of the Court, and his failure to comply with Local Rule

5.5(c)(2). Fed. R. Civ. P. 41(b). iN

IT IS SO ORDERED on this | i day of Augus

/»> L.
ae Y L. BRZOKS
ITED STAJES DISTRICT JUDGE

  

 
